                                            Case 3:19-cv-08384-SI Document 5 Filed 04/21/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY SMITH,                                     Case No. 19-cv-08384-SI
                                   8                    Petitioner,
                                                                                            JUDGMENT
                                   9             v.

                                  10     JUDGE REARDON, et al.,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          This action is dismissed without prejudice to petitioner filing a new action for writ of habeas
                                  14   corpus to challenge his 2007 conviction if he ever obtains permission to do so from the United States
                                  15   Court of Appeals for the Ninth Circuit
                                  16

                                  17          IT IS SO ORDERED AND ADJUDGED.
                                  18
                                  19   Dated: April 21, 2020
                                  20                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
